 in the MatterofHOOD RUBBER COMPANY, INC. (ARROW BATTERYPRODUCTS DIVISION)and`INTERNATIONAL UNION, UNITED AUTOMO-BILEWORKERS OF AMERICACase No. R-345.Decided February 9, 1938Automobile Battery Container Manufacturing Industry-Investigation ofRepresentatives:refusal by employer to recognize petitioning union as bargain-ing agent of its employees until question of representation is determined byBoard-Unit Appropriate for CollectiveBargaining:production and mainte-nance employees;eligibility formembership in only organization among em-ployees; functional coherence;no controversy asto-Representatives:proof ofchoice:membership applicationcards-Certification of Representatives:uponproof of majority representation.Mr. Peter J. Crotty,for the Board.Franchot, Runals, Cohen, Taylor, and Rickert, by Mr. ThomasRickert,of Niagara Falls, N. Y., for the Company.Mr. Daniel B. Shortal,of Buffalo, N. Y., for the U. A. W. A.Mr. Abraham J. Harris,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 1, 1937, International Union, United AutomobileWorkers of America,, herein called the U. A. W. A., filed with theRegional Director for the Third Region (Buffalo, New York), apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Hood Rubber Company,Inc. (Arrow Battery Products Division), Niagara Falls, New York,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Decem-ber 28, 1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regula-1 The petition was filed by International Union, United Automobile Workers of America,but from the record it is evident that International Union, United Automobile Workersof America, Local No. 571, seeks certification.165 166NATIONAL LABOR RELATIONS BOARDtions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 31, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the U. A. W. A. Pursuant to the notice, a hearing was held onJanuary 6, 1938, at Buffalo, New York, before Mark De Wolfe Howe,the Trial Examiner duly designated by the Board.The Board, theCompany, and the U. A. W. A. were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand to cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed the rul-ings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHood Rubber Company, Inc., is a corporation organized in 1929under the laws of the State of Delaware. Its principal factory is inWatertown, Massachusetts, but it has since the date of its incorpo-ration operated the so-called Arrow Battery Products Division atNiagara Falls, New York, herein called the Arrow Division.TheArrow Division, the only part of Hood Rubber Company, Inc., hereinvolved, manufactures automobile battery containers.The princi-pal raw materials purchased by the Arrow Division are cotton linters,natural asphalt, petroleum asphalt, pyrophyllite, and 4BB mineral.All these raw materials used by the Arrow Division in 1937 wereobtained from outside the State of New York.In 1937 the Arrow Division manufactured approximately 1,000,000containers having a value of approximately $414,000.Approxi-mately a third of its total products are shipped to points outside theState of New York, to buyers in Indianapolis,' Indiana, and OklahomaCity, Oklahoma.H. THE ORGANIZATION INVOLVEDInternationalUnion,United AutomobileWorkers of America,.Local No. 571, is a labor organization affiliated with the Committeefor Industrial Organization, admitting to its membership all non-clerical, inonsupervisory' production, and maintenance employees ofthe Arrow Division. DECISIONS AND ORDERSIII.THE QUESTION CONCERNING REPRESENTATION167Beginning in August 1937, the U. A. W. A. organized the employeesof the Arrow Division.By November 17, 1937, the U. A. W. A.claimed as membersa majority of such employees.On that date, andon several occasions thereafter,the U. A. W. A. asked the Company toiecognize it as the exclusive bargaining agency for the Company'semployees in the Arrow Division.The Company refused recogni-tion stating that it required proof that the U. A. W. A. representedamajority of the employees of the Arrow Division.When theU. A. W. A. submitted evidence of such a majority, the Companywas not satisfiedwith it, and indicated that it desired the Board tohold a hearing to determine the question of representation.We find that a question has arisen concerning representation of em-ployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce, among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe U. A. W. A. considers the appropriate unit to be the noncleri-cal, nonsupervisory production employees of the Company at NiagaraFalls, New York, all such employees being within the jurisdiction ofthe U. A. W. A. There is no, dispute as to the appropriateness ofsuch a unit.The evidence in the record amply supports it.Theoperations of the Arrow Division are closely integrated and interre-lated and are conducted as a unit.We find that the production and maintenance employees of theCompany, at Niagara Falls, New York, excluding clerical andsupervisory employees,constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESIt was stipulated at the hearing that on December 31,1937, therewere 21 employees in the appropriate unit on the Company's pay roll.At the hearing the U. A. W. A. introduced in evidence 25 duly80595-38-12 168NATIONAL LABOR RELATIONS BOARDauthenticated application cards for membership in the U. A. W. A.,and it was testified that such applicants had become members ofthe U. A. W. A. Eighteen of the Company's employees on Decem-ber 31, 1937, within the appropriate unit had signed such applica-tions.The other seven applications had been signed by seven ofthirteen employees of the Company who had been laid off for lackof work on December 4, 1937.The Company objected to the admission of the application cardsin evidence on the ground that they were irrelevant as being merelyapplications for membership in the U. A. W. A. and not selectiongof the U. A. W. A. as the bargaining agent of the applicants. TheoTrial Examiner overruled the objection.We affirm his ruling. Theobjection has no merit.The applicants, merely by requesting mem-bership in the U. A. W. A., sufficiently indicated their desire tohave that organization act as their representative for the purposesof collective bargaining and thereby selected it for that purpose.2We find that the U. A. W. A. has been designated and selectedby a majority of the employees in the appropriate unit as theirrepresentative for the purposes of collective bargaining, and weshall so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hood Rubber Company, Inc. (ArrowBattery Products Division), Niagara Falls, New York, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.The production and maintenance employees of the Company atNiagara Falls, New York, excluding clerical and supervisory em-ployees, constitute a unit, appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.3. International Union, United Automobile Workers of America,Local No. 571, is the exclusive representative of all the employees insuch unit for the purposes of collective bargaining, within the mean-ing of Section 9 (a) of the National Labor Relations Act.2Matter of ElbeFileand Binder Company, Inc.,andBookbindersManifold and Pam-phlet Di4nston,LocalUnion No. 119, International Brotherhood of Bookbinders, 2 N.L.R. B. 906;Matter of Clifford, M. DeKay, doingbusinessunder the trade nameand styleof D & H. MotorFreight CompanyandInternational Brotherhood of Teamsters, Chauf-feurs, Stablemen and Helpers of America, Local Union No.649, 2 N. L. R. B. 231. DECISIONS AND ORDERSCERTIFICATION OF REPRESENTATIVES169By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBYCERTIFIED that International Union, United Automo-bileWorkers of -America, Local No. 571, has been designated andselected by a majority of the production and maintenance employeesof Hood Rubber Company, Inc. (Arrow Battery Products Division),Niagara Falls, New York, excluding clerical and supervisory em-ployees, as their representative for the purposes of collective bar-gaining and that, pursuant to the provisions of Section 9 (a) of theAct, International Union, United Automobile Workers of America,Local No. 571, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages,hours of employment, and other conditions of employment.